Title: Thomas Welsh to Abigail Adams, 15 July 1798
From: Welsh, Thomas
To: Adams, Abigail


          
            Dear Madam
            Boston July 15. 1798
          
          I acknowledge with Pleasure your Letter of the 7th Inst:  thinking it uncertain whether you may not have left Philadelphia before this reaches that City I shall desire the President to open it provided you should have entered on your Journey northward unaccompanied by him I am induced to do this least the Appointments should be made out before I could make known my Wishes to him they are to obtain an Appointment in either of the Departments of the Medical Staff of the Army or Navy I mean one of the Principal Offices I have been flatered by my Friends I mean not those immediately of the Family but by others that I could fill one of them with Reputation I partake in a Degree of this Sentiment and shall fell myself honored and served should this Opinion meet the Approbation of the President. I am sensible that although the Law has passed impowering the President to make these Appointments yet the Officers may not immediately be called into Service and that they will not receive any Compensation untill they perform Service and I am also sensible that Congress have not attended to the Medical Marine Establishment. but I can hardly conceive that the Session will close without making Provision for such Prisoners as may be brought in sick or wounded or may be sick in their Places of Confinement if they take this Business up they will find it necessary to establish a Marine Hospitel in the Great Maritime Districts and if so no doubt one must be founded in Massachusetts and I suppose in the Harbour of Boston should this be the Case I should wish to have the Charge of it. but should it not be taken up this Session and the President should think proper to fill up the Commissions of Phisicans General to the Army perhaps they may be instructed to take Charge of such Sick and Wounded either of our own Fleet who are left on Shore without a Surgeon or Prisoners as may require Medical Aid ’till the Meeting of Congress. But should The President not incline to fill up these

Commissions at Present and no Provision be made touching the Marine Establishment still Many of our own Sailors will be left on Shore when the Ships leave Port who will require medical Assistance as well as those of the Enemy perhaps it may be thought expedient to fix up a temporary Warrant ’till further Provision can be made I hope I shall not be thought too minute upon this Occasion but these things have made a considerable Impression on my Mind and no doubt they will if not at the present Moment eer long be attended to by Congress.
          My Son is waiting with Impatience for a Passage there is no Opportunity from this place sooner than a fortnight.
          I am with great Esteem & Respect your obliged Friend & Humble St
          
            Thomas Welsh
          
        